IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 00-41492
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus


GEORGE ZUNIGA, also known as Jorge Zuniga,

                                    Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-271-1
                       - - - - - - - - - -
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Zuniga appeals the sentence he received after

pleading guilty to possession with intent to distribute

approximately 590 kilograms of marihuana.     He asserts that the

district court erred when it imposed a two level role-in-the-

offense increase under U.S.S.G. § 3B1.1(c) and denied his request

for a safety valve reduction under U.S.S.G. § 5C1.2 based on a

preponderance-of-the-evidence standard rather than the more

stringent beyond-a-reasonable-doubt standard.     Zuniga offers no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41492
                                 - 2 -

legal argument in support of this contention.   Thus, he has

abandoned any reasonable-doubt argument on appeal by not

adequately briefing the issue.    See United States v. Lucien, 61

F.3d 366, 370 (5th Cir. 1995).

     Zuniga also argues that the district court clearly erred in

finding that his role in the criminal activity warranted an

enhancement under U.S.S.G. § 3B.1(c), and he faults the court for

failing to apply the “safety valve” pursuant to U.S.S.G. § 5C1.2

in computing his sentence.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   The

district court did not clearly err in enhancing Zuniga’s offense

level by the minimum amount provided for in U.S.S.G. § 3B1.1.

See United States v. Parker, 133 F.3d 322, 329-30 (5th Cir.

1998).   Furthermore, as a defendant receiving an aggravating role

adjustment pursuant to U.S.S.G. § 3B1.1, Zuniga is ineligible for

relief under the safety valve provision.    See U.S.S.G.

§ 5C1.2(4).

     Accordingly, the judgment is AFFIRMED.